PER CURIAM: *
Jeffrey Jerome Lighten, federal prisoner # 04572-078, was convicted in 1999 of possession with intent to distribute 48 grams or more of cocaine base and was sentenced to a 292-month term of imprisonment. Lighten appeals the sentence imposed following the district court’s granting of his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2).
Lighten challenges the district court’s determination that it lacked authority under § 3582(c)(2) to reduce the sentence below the amended guidelines range. Lighten argues that the holding in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), applies to § 3582(c)(2) proceedings, that § 3582(c)(2)’s requirement that the reduction be consistent with applicable Guideline policy statements is not a jurisdictional impediment to a sentence below the amended guidelines range, and that the Sentencing Commission, which has the power to specify the circumstances and amounts of sentence reductions, cannot ignore the Supreme Court’s holdings in Booker or in Kimbrough v. United States, 552 U.S. 85, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007), regarding the weight courts should give the 18 U.S.C. § 3553(a) factors when they impose sentences.
Lighten’s arguments are foreclosed by our recent decision in United States v. Doublin, 572 F.3d 235, 236-39 (5th Cir.2009), petition for cert. filed (Sept. 21, 2009) (No. 09-6657). The judgment of the district court is AFFIRMED.

 Pursuant to 5tu Cut. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.